Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00520-CR

                                       Steven Mitchell GARY,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR2945
                            Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 13, 2014

DISMISSED FOR LACK OF JURISDICTION

           Steven Mitchell Gary filed a notice of appeal on July 18, 2014. The notice states Gary

desires to appeal the indictment against him. The courts of appeal have jurisdiction of an appeal

by a criminal defendant only after a conviction or when an appeal is specifically authorized by

statute. Workman v. State, 170 Tex. Crim. 621, 622, 343 S.W.2d 446, 447 (1961); see Ragston v.

State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014); Apolinar v. State, 820 S.W.2d 792, 794 (Tex.

Crim. App. 1991). There is no statute authorizing a criminal defendant to appeal an indictment.
                                                                                      04-14-00520-CR


        On July 30, 2014, we ordered Gary to show cause why this appeal should not be dismissed

for lack of jurisdiction. Gary filed a response in which he complains there are irregularities in the

indictment and that he is receiving ineffective assistance of counsel. Neither of these matters may

be directly appealed before conviction.       Accordingly, we dismiss this appeal for lack of

jurisdiction.

                                                  PER CURIAM

Do not publish




                                                -2-